COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Daniel Gonzalez Rodriguez v. The State of Texas

Appellate case number:    01-13-00778-CR

Trial court case number: 1380317

Trial court:              351st District Court of Harris County

      On February 18, 2014, counsel for Daniel Gonzalez Rodriguez filed Appellant’s First
Motion for Extension of Time to File Appellant’s Brief. Due to the age of this case, the motion
is GRANTED, in part. Appellant’s brief is due March 18, 2014, with no further extensions.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: February 25, 2014